                 Case:
ILND 450 (Rev. 10/13)     1:18-cv-06666
                      Judgment in a Civil Action   Document #: 23 Filed: 09/10/19 Page 1 of 1 PageID #:86

                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

FIDEL URBINA (#2017-0427237),

Plaintiff(s),
                                                                   Case No. 18 C 6666
v.                                                                 Judge Manish Shah

JEFFREY SALLET,
FBI Special Agent in Charge,

Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                   in favor of plaintiff(s)
                   and against defendant(s)
                   in the amount of $       ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                   in favor of defendant(s)
                   and against plaintiff(s)
.
         Defendant(s) shall recover costs from plaintiff(s).


                   other: this case is dismissed without prejudice for lack of personal jurisdiction.

This action was (check one):

     tried by a jury with Judge Manish Shah presiding, and the jury has rendered a verdict.
     tried by Judge Manish Shah without a jury and the above decision was reached.
     decided by Judge Manish Shah on a motion.



Date: 9/10/2019                                                 Thomas G. Bruton, Clerk of Court

                                                                /s/Susan McClintic , Deputy Clerk
